The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2014

                                     No. 04-12-00237-CR

                                   Phillip Wayne GRIFFIS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                       From the 7th District Court, Smith County, Texas
                                 Trial Court No. 007-1767-08
                       The Honorable Kerry L. Russell, Judge Presiding

                                        ORDER

       On April 30, 2014, this court issued an opinion in this appeal. A motion for rehearing
was due on May 15, 2014. See TEX. R. APP. P. 49.1. A motion for extension of time to file a
motion for rehearing is due not later than May 30, 2014. See id. R. 49.8.
       On May 14, 2014, Appellant filed a motion for a thirty-day extension of time to file a
motion for en banc reconsideration. Appellant’s motion for extension of time is GRANTED.
        Appellant’s motion for en banc reconsideration must be filed with this court by June 16,
2014.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court